Citation Nr: 1423553	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left shoulder disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from January 1982 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for left knee and left shoulder disorders that he asserts had their onset during his military service.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.  

Service records from the Veteran's second period of active duty show he was treated for a single episode of "popping and pain" of the left knee in October 1985.  These records also show he was treated for complaints of upper left arm tenderness in April 1990 diagnosed as bicep tendonitis.  However there are no follow-up evaluations or additional clinical findings to suggest that these symptoms constituted chronic left knee or left shoulder disorders or that provide a basis for current diagnoses.  In fact, the Veteran continued to serve until his retirement in January 1998, and at that time did not mention his history of left knee and left shoulder pain.

Presently, the Veteran has several left knee and left shoulder disorders diagnosed on VA examination in June 2010, including degenerative joint disease, residual left knee strain, residual left shoulder strain, and bicep tendonitis.  While the examiner opined that these diagnosed disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, he/she failed to take into account the Veteran's credible reports of left knee and left shoulder pain since service.  The examiner also was unable to establish cause/etiology of the left shoulder disorders without resorting to mere speculation.  As a result, the Board finds that the VA opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) and Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

For these reasons, the Board finds that additional VA examinations would be helpful in this case.  The Board stresses that, because the Veteran is competent to report the onset of left knee and left shoulder pain during and since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed his claimed left knee and left shoulder disorders as a result of in-service injuries and that he has experienced continued problems since that time.  That said, however, the Veteran's contentions regarding his symptoms must also be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated his left knee and left shoulder disorders since discharge from his second period of service ending in January 1998.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee and shoulder disorders.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown on X-ray support diagnoses of arthritis involving the left knee and left shoulder.  

After examining the Veteran and reviewing relevant evidence in the file, the examiner should clearly identify any left knee and left shoulder disorder(s).  For any such diagnosed disability(ies) the examiner should provide an opinion addressing whether they are at least as likely as not, i.e., a 50 percent probability or greater, traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is (are) in any other way causally related to military service.  If any diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  

In making all determinations, the examiner is asked to address the Veteran's documented in-service complaints as the possible onset of, or precursor to, any currently diagnosed disabilities-as well as his complaints of problems (including pain) since service.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.  A rationale for any opinion offered is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


